By the Court, Hurlbut, P. J.
The magistrate before whom Daly was brought, under the provisions of the laws of 1833, page 11, section 7, and the revised statutes, volume 1, pages 638, 639, adjudged and determined that he was a disorderly person, and required- that he should give sureties in the sum of $500, for his good behavior for one year. Daly having made default in finding such sureties, the magistrate made up and signed a record of conviction, specifying the nature of the offence committed by Daly, which was, that he had neglected to provide for his wife according to his means, for the space of seven years. This record was not filed in the county clerk’s office according to the provisions of the second section of title 5, chapter 20, part 1, of the revised statutes, concerning disorderly persons; but the magistrate, nevertheless, pursuant to the conviction, by his warrant committed Daly to the common jail of the city of New-York, there to remain until the requisite sureties should be found, or until he should be discharged according to law. The magistrate, after this conviction and commitment, and while Daly was in actual confinement in pursuance thereof, on pretence of authority derived therefrom, took from Daly and the defendant Duffy the recognizance which is the subject of this suit. The defendant objects, that under these circumstances, the recognizance was taken without authority and is void.
*208In our judgment the magistrate lost all jurisdiction of the matter when he signed the record of conviction and issued the warrant of commitment; but if this were questionable, we do not entertain a doubt that such jurisdiction ceased when the warrant was executed. After this, the committing magistrate had no power to discharge Daly, and no authority to receive a recognizance, which could only be taken as a condition of his discharge, by two magistrates. (1 R. S. 639, § 6. 2 id. 705, § 14.) The justice violated his duty in not filing the record of conviction, before issuing the warrant of commitment; but he did not thereby retain jurisdiction of the subject matter of the complaint, which he had completely adjudged and determined, nor of the person of the prisoner, whom he had finally committed to prison. In substance and effect he had exercised the whole power conferred on him by statute, and all further dealing with the prisoner and his case was thenceforth devolved on other officers or tribunals.
In the case of The People v. Brown, (23 Wend. 47,) the defendant had not been actually committed to prison before the recognizance was taken, but the record of conviction was alleged to have been made up, signed and filed ; and the court held that after this the justice lost all power singly to take the recognizance; that the power was then devolved on two magistrates. In the present case, we are of opinion that the final commitment, after the record of conviction was made and signed, (though not filed,) completely exhausted the power of the officer, and ousted him of jurisdiction to take therecogniz&nce.
The judgment of the common pleas must be affirmed.